 304325 NLRB No. 39DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Petitioner™s unopposed motion, as amended, submitting doc-uments in support of its exceptions is granted.2No exceptions were filed to the Regional Director™s direction ofa hearing as to portions of Objections Nos. 5(c), 5(g), 5(h), 5(i) (sec-
ond 5(i)), and 5(j).3Contrary to the Regional Director and her colleagues, MemberFox would direct a hearing on the Petitioner™s Objections Nos. 3,
5(a), 5(b), 5(d), 5(e), and 5(f).Star Kist Caribe, Inc. and Mani Can, Inc. andUnited Industrial Workers, Service, Transpor-
tation, Professional & Government of N.A.,
AFLŒCIO, Petitioner. Case 24ŒRCŒ7795January 20, 1998SUPPLEMENTAL DECISION AND ORDERREMANDINGBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held December 18 and 19, 1996, and the Regional Di-
rector™s supplemental report recommending disposition
of the objections. The election was conducted pursuant
to a Decision and Direction of Second Election issued
by the Board on November 14, 1996. The tally of bal-
lots shows 1318 for and 2274 against the Petitioner,
with 156 challenged ballots, an insufficient number to
affect the results.The Board has reviewed the record in light of thePetitioner™s exceptions1and brief, and has adopted theRegional Director™s findings and recommendations, as
modified below.The Regional Director directed a hearing to resolveissues raised by several of the Petitioner™s objections
to the second election.2The Regional Director, how-ever, overruled a portion of Petitioner™s Objection No.
5(h), which alleges in part that the Employer, on or
about September 23, 1996, threatened employees with
loss of jobs.The Regional Director found that to the extent Ob-jection No. 5(h) alleged that a September 23, 1996leaflet constituted objectionable conduct, the allegationraised conduct that was outside the critical period for
the holding of the second election. In making this find-
ing, the Regional Director identified November 14,
1996, as the commencement of the critical period for
the second election, which is the date of the Decision
and Direction of Second Election issued by the Board.Contrary to the statement of the Regional Director,the critical period for a second election commences as
of the date of the first election. Times Wire & CableCo., 280 NLRB 19, 20 fn. 10 (1986); Singer Co., 161NLRB 956 (1966). The first election was held on June
19 and 20, 1996. Accordingly, the allegedly objection-
able leaflet of September 23, 1996, falls within the
critical period for the second election. We shall there-
fore remand this portion of Objection No. 5(h) to the
Regional Director for an investigation or hearing, as
she deems appropriate. In all other respects, the Peti-
tioner™s exceptions are denied.3ORDERIt is ordered that this case is remanded to the Re-gional Director for a supplemental report on the Peti-
tioner™s Objection No. 5(h) which may, at the Regional
Director™s discretion, be based on an investigation or
a hearing, and the Regional Director is authorized to
issue notice of any hearing. This supplemental report
shall contain recommendations concerning whether the
alleged conduct constitutes conduct warranting the set-ting aside of the election.ITISFURTHERORDERED
that this case is remandedto the Regional Director for Region 24 for the purpose
of conducting the investigation or hearing as she may
find necessary.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00304Fmt 0610Sfmt 0610D:\NLRB\325.029APPS10PsN: APPS10
